ZAPPALA, Justice,
concurring.
I join in the majority’s holding that Appellants have waived their Article III, Sections 1-4 claims by failing to properly develop them in their brief. However, I am compelled to write separately because I cannot agree with the majority’s determination that the Commonwealth Court erred in sustaining Appellees’ preliminary objection to Appellants’ Article III, Section 5 claim.
According to the majority, the Commonwealth Court erred in sustaining Appel-lees’ preliminary objection because it was not “clear and free from doubt”1 whether Act 57 violated Article III, Section 5. Nevertheless, immediately thereafter the majority goes on to conclude that the interpretation advanced by Appellants finds no support in the text of Article III, Section 5. See Majority Op. at 920-21.
I fail to understand how this Court can summarily dismiss Appellants’ constitutional interpretation of Article III, Section 5 as textually unsupportable, and at the same time fault the Commonwealth Court for reaching an identical conclusion in sus-*925tabling Appellees’ preliminary objection. Although the majority asserts that the “unique circumstances of this case demonstrate that the Commonwealth Court erred ... ”, id. at 921 n. 7, the majority neither articulates the nature of these “unique circumstances” nor explains their significance.
Accordingly, I concur in the result.
Justice SAYLOR joins this Concurring Opinion.

. Preliminary objections, the end result of which would be dismissal of the action, may be properly sustained only if case is clear and free from doubt. American Housing Trust, III v. Jones, 548 Pa. 311, 696 A.2d 1181 (1997).